Appellant was convicted of the offense of violating the prohibition laws by distilling alcoholic liquors, or having in his possession a still, etc., to be used for that purpose.
The state offered direct proof by several eyewitnesses that the appellant was seen in the act of working at a still, which was at the time in full operation, manufacturing whisky.
The appellant offered proof by a large number of witnesses which tended to show that he was at the time in question several miles removed from the location of the still, and testified in his own behalf that he was not present at the still, and had no interest in, or connection with, same.
There was thus a conflict in the testimony proper to be submitted to the jury for its decision.
The indictment clearly consisted of two separate counts, each of which was sufficient under the law, and the demurrers thereto were properly overruled. McKensie v. State, 97 So. 155,19 Ala. App. 319.
There was no error in sustaining the state's objection to the question to the witness Pitts as to whether or not he made a note of the transaction at defendant's house on the morning the still was alleged to have been raided. The answer would have merely served to bolster up or fortify the witness' own statement that both he and the defendant were there. Sexton v. State, 98 So. 705. 19 Ala. App. 408.
It was proper to allow cross-examination of one of the defendants (they being both on trial at the same time) as to whether or not his brother, a witness in the case, the other defendant, was a surety on the bond of a party who was under indictment for the identical offense for which the two of them were on trial. Lumpkin v. State, 97 So. 171, 19 Ala. App. 272; Dawkins v. State, 100 So. 619, 20 Ala. App. 54.
Likewise it was not improper to allow the state to offer evidence to the effect that Dave Sterling was under indictment for an offense growing out of the same circumstances. This matter was relevant as showing the connection of the three in the distilling, which corroborated the witnesses for the state as to things which were a part of the res gestæ. Leverett v. State, 93 So. 347, 18 Ala. App. 578; Durden v. State,93 So. 342, 18 Ala. App. 498.
There seems to have been no objection by the defendant to allowing the witness Gay to state that, on the morning preceding the raid of the still in question, Dave Sterling was seen near where same was located. Anyway under the following authorities it would seem that such testimony was admissible: Dawkins v. State, 99 So. 661, 19 Ala. App. 589; Webb v. State,97 So. 246, 19 Ala. App. 359; Vaughn v. State, 88 So. 374,18 Ala. App. 57; Blackstone v. State, 99 So. 323, 19 Ala. App. 582.
No objection was made to the recalling by the state of witness Mattie Wilson for further cross-examination, which was a matter, though, within the discretion of the trial court. And there was no prejudicial error in allowing the state to offer evidence which tended to impeach the testimony of this witness. This matter was admissible in rebuttal.
The record discloses that a witness for the defendant had sought to establish an alibi for the defendants, as well as the said Sterling, also under indictment for the same offense, by testifying that it was on September 13th that he had Sterling and the negro woman in his car; that he took Sterling by the defendant's house, where he saw defendants "about a half-hour by sun, or a little better." It appears that the testimony as to the transaction on September 12th was admissible in rebuttal, even though it tended incidentally to impeach the said witness Mattie Wilson as to an immaterial matter. DuBose v. State, 99 So. 746, 19 Ala. App. 630; Suttle v. State,96 So. 90, 19 Ala. App. 198.
Moreover, this evidence, we think, was admissible to impeach the witness Mattie Wilson because it was not as to an immaterial or collateral matter. The appellant being charged with having been found in the act of distilling in conjunction with two other persons, it was relevant to show that one of appellant's accomplices was at or in close proximity to the still on the day before. *Page 303 
Dawkins v. State, supra; Webb v. State, 97 So. 246, 19 Ala. App. 359; Leverett v. State, 93 So. 347, 18 Ala. App. 578; Durden v. State, 93 So. 342, 18 Ala. App. 498.
Appellant's written refused charges Nos. 1, 2, 4, 5, 6, 7, 9, 12, I, J, K, were covered by other charges given at appellant's request, in connection with the oral charge of the court, and hence were properly refused.
His requested charges 3 and 16 and C were each abstract, and properly refused. Refused charge 8 was faulty and misleading; the same as to refused charge 11. Then, too, the principle sought to be embodied in both charges 8 and 11 was fully covered by the oral charge of the court, in connection with the charges given at appellant's request. Refused charges B, E, and F were each misleading and properly refused. Refused charge A was misleading and properly refused.
We have scrupulously examined the record and each exception reserved on the trial of this case, as well as each written charge refused to defendant. It appears that no error occurred or was committed anywhere which could have affected any substantial right of the appellant adversely. The issues were clear cut and amply supported by evidence, both for and against the defendant. The verdict of the jury was based upon ample evidence, properly elicited.
The judgment is affirmed.
Affirmed.